Dear Mr. Naquin:
Reference is made to your recent request for an opinion of this office regarding the Revenue Sharing Act, Act No. 38 of 1996 (the "Act").
As you point out, the Act provides for the distribution of some of the Revenue Sharing Funds allotted to Lafourche Parish to Airport District No. 1 and Hospital District No. 3, even though neither entity suffered losses in 1996 due to the homestead exemption. According to your letter, Airport District No. 1 has never been a tax recipient body and Hospital District No. 3 was not a tax recipient body in 1996. Specifically, you question whether payment of revenue sharing funds to these entities would violate La. Const. Art. VII, Sec. 26, in light of Atty. Gen. Op. No. 90-440, which determined that since a municipality "is not a tax recipient body which has experienced current losses due to homestead exemptions" an appropriation of revenue sharing funds to a municipality is unconstitutional.
In accordance with Atty. Gen. Op. No. 90-440, it is the opinion of this office that the inclusion, in the Act, of entities that have not experienced current losses due to the homestead exemption is subject to constitutional challenge on the basis that the inclusion of such entities conflicts with La. Const. Art. VII, Sec. 26. See also: City of New Orleans v. OrleansParish School Board, 427 So.2d 578 (La.App. 4 Cir. 1983); Atty. Gen. Op. No. 88-598.
However, as you are probably aware, the case law of this state provides that legislative enactments are presumed constitutional until declared otherwise by the judiciary. State in the Interestof JAV, 558 So.2d 214 (La. 1980); Gulf Oil Corporation v. StateMineral Board, 317 So.2d 576 (La. 1975). Our research did not reveal any cases which allege the unconstitutionality of the Act or any previous revenue sharing acts on the basis of the inclusion of entities that have not experienced current losses due to the homestead exemption.
We trust the foregoing to be of assistance.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________  JEANNE-MARIE ZERINGUE BARHAM
Assistant Attorney General
RPI/JMZB/cla